Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is in response to the application filed on 5/12/2020.
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wherein the second automation device is configured to transmit a status message;” in claim 15. This limitation includes the term “the second automation device” without specific inclusion of structure.  It is considered equivalent of “means” or “steps” (1) followed by “configured to” modified by a functional language of “transmit a status message” (2), and the functional 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 12-18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiura et al. (JP 2003162626 A, 2003-06-06, per IDS dated 9/3/2019, Espacent translated to English)

Per claim 1, 





An automation device of a group of automation devices, ([0035], Fig. 1, see a group of devices connected to one another device(s)) comprising:
 a communication interface configured to communicate with a second automation device of the group of automation devices via a communication network; ([0035], communication unit using wireless communication…ex, Bluetooth)
wherein the communication interface is configured to receive a status message of the second automation device that indicates a state or a change in state of the second automation device; ([0041], see state information  indicating the state is transferred to different device, or see abstract, state is transmitted from a microware to a refrigerator using communication section )and
 a light source configured to emit a light signal indicating the state or the change in state of the second automation device in response to the receiving of the status message. ([0043], state information displayed on the display, where the display is considered a light source emitting a light signal.)


Per claim 8, the rejection of claim 1 is incorporated;
Yoshiura discloses
wherein the communication interface is a wireless communication interface or a wired communication interface. ([0035], see Bluetooth as wireless communication)



Per claim 12, the rejection of claim 1 is incorporated;
Yoshiura discloses
a controller configured to detect a state or a change in state of the automation device. ([0041], see determinine whether each unit is normal, operation state, or error state) 

Per claim 13, the rejection of claim 12 is incorporated; 
Yoshiura discloses
wherein the light source is configured to emit a second light signal in response to the detecting of the state or the change in state of the automation device, wherein the second light signal indicates the state or the change in state of the automation device.( ([0043], state information displayed on the display, where the display is considered a light source emitting a light signal. [0038], also show display state as a second light signal)

Per claim 14, the rejection of claim 12 is incorporated; 
Yoshiura discloses
 wherein the communication interface is configured to transmit a device status message to a communication device upon the detecting of the state or the change in state of the automation device. ([0041], see state information  indicating the state is transferred to different device, or see abstract, state is transmitted from a microware to a refrigerator using communication section, the state transmitted is the state detected )




Yoshiura discloses

 a first automation device and a second automation device; ([0041],see microwave and refrigerator)

wherein the second automation device is configured to transmit a status message; (([0041], see state information  indicating the state is transferred to different device, or see abstract, state is transmitted from a microware to a refrigerator using communication section )
and 
wherein the first automation device is configured to receive the status message of the second automation device and visually display a state or a change in state of the second automation device as indicated by the status message received.( [0043], state information displayed on the display, where the display is considered a light source emitting a light signal.)

Per claim 16, 
Yoshiura discloses
A method for indicating states or changes in states of automation devices in a group of automation devices comprising a first automation device and a second automation device, ([0041],see microwave and refrigerator)
comprising:
 transmitting a status message of the second automation device from the second automation device to the first automation device; ([0041], see state information  indicating 

receiving the status message of the second automation device by the first automation device; ([0041], see state information  indicating the state is transferred to different device, or see abstract, state is transmitted from a microware to a refrigerator using communication section )
and 
optically displaying a state or change in state of the second automation device as indicated by the status message received by the first automation device. ( [0043], state information displayed on the display, where the display is considered a light source emitting a light signal.)

Per claim 17, the rejection of claim 14 is incorporated; 
Yoshiura discloses
wherein the communication device is mobile and comprises a smartphone or a laptop. ([0038], mobile phone as a device

Per claim 18, the rejection of claim 16 is incorporated; 
Yoshiura discloses
wherein the optically displaying further comprises: 
emitting a light signal indicating the state or the change in state of the second automation device in response to the receiving of the status message. ([0043], 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiura et al. (JP 2003162626 A, 2003-06-06, per IDS dated 9/3/2019, Espacent translated to English)
In view of Cooper et al. (US 20160307100 A1)


Per claim 2, the rejection of claim 1 is incorporated;
Yoshiura does not specifically disclose
wherein the communication interface or a controller of the automation device are configured to detect a characteristic of the status message that indicates a type or a priority of the state or the change in state. 

However, Cooper discloses
wherein the communication interface or a controller of the automation device are configured to detect a characteristic of the status message that indicates a type or a priority of the state or the change in state. (claim 1, determining priority for status messages. Fig. 2, see apply rules/algorithms to status messages appears to disclose detect a characteristic of the status message)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Cooper into the teachings of Yoshiura to include the limitation disclosed by Cooper.  The modification would be obvious to one of ordinary skill in the art to want to take possible action based determined priority from the status message as suggested by Cooper ([0010])


Per claim 4, the rejection of claim 1 is incorporated;
Yoshiura discloses
wherein the communication interface is configured to receive a second status message from the second automation device of the group of automation devices via the communication network ([0041], see state information  indicating the state is transferred to different device, or see abstract, state is transmitted from a microware to a refrigerator using communication section )and 

Yoshiura does not specifically disclose
detect a characteristic of the second status message, wherein the second status message indicates a second state or a second change in state of the second automation device, and wherein the characteristic of the second status message indicates a type or a priority of the second state or the second change in state.

However, Cooper discloses
detect a characteristic of the second status message, wherein the second status message indicates a second state or a second change in state of the second automation device, and wherein the characteristic of the second status message indicates a type or a priority of the second state or the second change in state. (claim 1, determining priority for status messages. Fig. 2, see apply rules/algorithms to status messages appears to disclose detect a characteristic of the status message)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Cooper into the teachings of Yoshiura to include the limitation disclosed by Cooper.  The modification would be obvious to one of ordinary skill in the art to want to take possible action based determined priority from the status message as suggested by Cooper ([0010])


Per claim 20, the rejection of claim 16 is incorporated; 
Yoshiura discloses
receiving a second status message from the second automation device via the communication network([0041], see state information  indicating the state is transferred to different device, or see abstract, state is transmitted from a microware to a refrigerator using communication section )

Yoshiura does not specifically disclose
and detecting a characteristic of the second status message, wherein the second status message indicates a second state or a second change in state of the second automation device, and wherein the characteristic of the second status message indicates a type or a priority of the second state or the second change in state.

However, Cooper discloses
and detecting a characteristic of the second status message, wherein the second status message indicates a second state or a second change in state of the second automation device, and wherein the characteristic of the second status message indicates a type or a priority of the second state or the second change in state. (claim 1, determining priority for status messages. Fig. 2, see apply rules/algorithms to status messages appears to disclose detect a characteristic of the status message)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Cooper into the teachings of Yoshiura to include the limitation disclosed by Cooper.  The modification would be obvious to one of ordinary skill in the art to want to take possible action based determined priority from the status message as suggested by Cooper ([0010])


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiura et al. (JP 2003162626 A, 2003-06-06, per IDS dated 9/3/2019, Espacent translated to English)
In view of Cooper et al. (US 20160307100 A1) and further in view of Byers et al. (US 20160119060 A1)	

Per claim 3, the rejection of claim 2 is incorporated;
Yoshiura/Cooper does not specifically disclose
 wherein the light source is configured to emit the light signal in one light color, brightness, frequency, or some combination thereof, wherein the one light color, brightness, frequency, or some combination thereof of the light signal is associated with the state, the change in state, and the characteristic of the status message. 

However, Byers discloses
wherein the light source is configured to emit the light signal in one light color, brightness, frequency, or some combination thereof, wherein the one light color, brightness, frequency, or some combination thereof of the light signal is associated with the state, the change in state, and the characteristic of the status message.([0053],  see multi-color LED 140 red, green yellow to reflect status based on control data…blinking…)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Byers into the teachings of Yoshiura/Cooper to include the limitation disclosed by Byers.  The modification would be obvious to one of ordinary skill in the art to want to use LED light programmed to different colors and frequencies to correspond to different states of a system.

Claim(s) 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiura et al. (JP 2003162626 A, 2003-06-06, per IDS dated 9/3/2019, Espacent translated to English) in view of Byers et al. (US 20160119060 A1)	


Per claim 6, the rejection of claim 1 is incorporated;
 Yoshiura does not specifically disclose
wherein the light source comprises at least one LED. 

However, Byers disclose
wherein the light source comprises at least one LED. ([0053],  see multi-color LED 140 red, green yellow to reflect status based on control data…blinking…)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Byers into the teachings of Yoshiura/Cooper to include the limitation disclosed by Byers.  The modification would be obvious to one of ordinary skill in the art to want to use LED light programmed to different colors and frequencies to correspond to different states of a system.

Per claim 7, the rejection of claim 1 is incorporated;
Yoshiura does not specifically disclose
wherein the light source is arranged in an interior space of the automation device. 

However, Byers discloses
wherein the light source is arranged in an interior space of the automation device. (Fig. 1, LED 140 appears to be inside 101, therefore interior)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Byers into the teachings of Yoshiura  to include . 


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiura et al. (JP 2003162626 A, 2003-06-06, per IDS dated 9/3/2019, Espacent translated to English) in view of Nanno et al. (US 20170229680 A1)

Per claim 9, the rejection of 1 is incorporated;
 Yoshiura does not specifically discloses
a detection device, wherein the detection device is configured to detect maintenance to or operation of the automation device by a user.
However, Nanno discloses
a detection device, wherein the detection device is configured to detect maintenance to or operation of the automation device by a user. ([0197], see determining maintenance mode or manufacturing/operation mode)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Nanno into the teachings of Yoshiura to include the limitation disclosed by Nanno.  The modification would be obvious to one of ordinary skill in the art to want to information user of a device if it is in operation or in maintenance mode for safety reason.

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiura et al. (JP 2003162626 A, 2003-06-06, per IDS dated 9/3/2019, Espacent translated to 



Per claim 10, the rejection of claim 9 is incorporated;

Yoshiura/ Nanno does not specifically disclose
wherein the light source is configured to display the light signal in response to receiving the status message of operational mode

However, Morales discloses
wherein the light source is configured to display the light signal in response to receiving the status message of operational mode(C4:55-60, see employ LED operating light to indicate the operational modes.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Morales into the teachings of Yoshiura/ Nanno to include the limitation disclosed by Morales.  The modification would be obvious to one of ordinary skill in the art to want to display operation mode with light source such as LED so the user can easily see the current status of the device for safety reason.

Per claim 11, the rejection of claim 9 is incorporated;
Yoshiura/ Nanno discloses
wherein the communication interface is configured to transmit a status message to the second automation device  (Yoshirua, ([0041], see state information  indicating the state is transferred to different device, or see abstract, state is transmitted from a microware to a refrigerator using communication section )
Yoshiura/ Nanno does not specifically disclose
when the detection device detects the maintenance to or operation of the automation device

However, Morales discloses
when the detection device detects the maintenance to or operation of the automation device.( C4:55-60, see employ LED operating light to indicate the operational modes., such indication inherently show detection of operational modes)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Morales into the teachings of Yoshiura/ Nanno to include the limitation disclosed by Morales.  The modification would be obvious to one of ordinary skill in the art to want to display operation mode with light source such as LED so the user can easily see the current status of the device for safety reason.
	
	


	
	
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiura et al. (JP 2003162626 A, 2003-06-06, per IDS dated 9/3/2019, Espacent translated to English)
 in view of Byers et al. (US 20160119060 A1)	

Per claim 19, the rejection of claim 18 is incorporated;

Yoshiura does not specifically disclose
 
wherein the light signal is one light color, brightness, frequency, or some combination thereof, wherein the one light color, brightness, frequency, or some combination thereof of the light signal is associated with the state, the change in state, and a characteristic of the status message. 
However, Byers discloses
wherein the light signal is one light color, brightness, frequency, or some combination thereof, wherein the one light color, brightness, frequency, or some combination thereof of the light signal is associated with the state, the change in state, and a characteristic of the status message. ([0053],  see multi-color LED 140 red, green yellow to reflect status based on control data…blinking…)
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Byers into the teachings of Yoshiura/Cooper to include the limitation disclosed by Byers.  The modification would be obvious to one of ordinary skill in the art to want to use LED light programmed to different colors and frequencies to correspond to different states of a system.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199